       Case 4:18-cv-00082-BMM Document 69 Filed 08/24/20 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

JEFFREY H.B. ALEXANDER, deceased,
by and through is personal representative
STEPHANIE L. ALEXANDER, and                              CV-18-82-GF-BMM
STEPHANIE L. ALEXANDER, personal
representative, on behalf of the heirs of
JEFFREY H.B. ALEXANDER,                                         ORDER

                          Plaintiffs,

       vs.

MONTANA-DAKOTA UTILITIES CO.,
a Delaware corporation, and JOHN DOES
I-X,

                          Defendants,




                                BACKGROUND

      Plaintiffs Jeffrey H.B. Alexander by and through his personal representative

(“Alexander”) filed a lawsuit against Defendant Montana-Dakota Utilities Co.

(“MDU”) after Alexander’s home caught fire. The fire badly burned Alexander,

who ultimately died from his injuries. Alexander brought a number of claims,

including claims that MDU was strictly liable for Alexander’s injuries and death

and that MDU breached an implied warranty of merchantability. (Doc. 1 at 9-11.)

MDU asserted multiple affirmative defenses including assumption of risk and

                                        1
        Case 4:18-cv-00082-BMM Document 69 Filed 08/24/20 Page 2 of 9



state-of-the-art defenses. (Doc. 51 at 11-16.) Alexander filed this motion asking the

Court to grant summary judgment in their favor on any and all of MDU’s

affirmative defenses asserted against the failure to warn claim in count four of their

Complaint, MDU’s affirmative defense that its “tracking and delivery system”

related to its natural gas distribution were state-of-the-art at all relevant times, and

MDU’s affirmative defense of assumption of the risk. (Doc. 35.)

                                LEGAL STANDARD

      Alexander brings its motion under Federal Rule of Civil Procedure 56(a)

(“Rule 56(a)”). Summary judgment proves appropriate where the movant

demonstrates that no genuine dispute exists “as to any material fact” and the

movant is “entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The moving party bears the

initial burden of demonstrating the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 322-23. If the moving party satisfies that burden, summary

judgment shall be granted unless the non-moving party demonstrates “specific

facts showing that there is a genuine issue for trial.” Id. at 324.

      MDU brings its motion under Federal Rule of Civil Procedure 12(c) (“Rule

12(c)”). Rule 12(c) provides that “[a]fter the pleadings are closed – but early

enough not to delay trial – a party may move for judgment on the pleadings.” Id. A

motion for judgment on the pleadings is evaluated under the same standard

                                            2
         Case 4:18-cv-00082-BMM Document 69 Filed 08/24/20 Page 3 of 9



applicable to motions to dismiss brought under Rule 12(b)(6). See Chavez v.

United States, 683 F.3d 1102, 1108 (9th Cir. 2012).

      A complaint survives a Rule 12(c) motion if it contains factual allegations

that, when accepted as true, set forth a claim to relief that is “plausible on its face.”

Twombly v. Bell Atl. Corp., 550 U.S. 544, 570 (2007). A claim remains plausible

on its face if the complaint pleads factual content that allows a court to draw a

reasonable inference that the defendant stands liable for the alleged misconduct.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A motion for judgment on the

pleadings is appropriate when, taking the allegations set forth in the pleadings as

true, the moving party is entitled to judgment as a matter of law. Johnson v.

Dodson Public Schools, Dist. No. 2-A(C), 463 F. Supp. 2d 1151, 1155 (D. Mont.

2006).

      Courts generally refuse to resolve contested facts in evaluating a 12(c)

motion. See Pit River Tribe v. Bureau of Land Mgmt., 793 F.3d 1147, 1158-1159

(9th Cir. 2015). Thus, all the non-movant’s allegations, and reasonable inferences

to be drawn from their allegations, are taken as true and construed in favor of the

non-movant. See Bakalian v. Cent. Bank of the Republic of Turk., 932 F.3d 1229,

1233 (9th Cir. 2019).




                                            3
         Case 4:18-cv-00082-BMM Document 69 Filed 08/24/20 Page 4 of 9



                                      ANALYSIS

I.   MDU has failed to provide sufficient evidence to assert its assumption of
     risk defense.

        Montana law limits affirmative defenses that defendants may make when

 facing a strict products liability claim. Though defendants cannot raise a

 contributory negligence defense, they may make an assumption of risk defense.

 See Mont. Code Ann. § 27-1-719(5)(a); Lutz v. Nat’l Crane Corp., 884 P.2d 455,

 462 (Mont. 1994). Defendants may succeed on an assumption of the risk defense if

 “[t]he user or consumer of the product discovered the defect or the defect was open

 and obvious and the user or consumer unreasonably made use of the product and

 was injured by it.” Mont. Code Ann. § 27-1-719(5)(a). A plaintiff must have

 subjective knowledge of the danger and then voluntarily and unreasonably expose

 himself to that danger before assumption of the risk will become operative in a

 strict liability case. Zahrte v. Sturm, Ruger & Co., Inc., 661 P.2d 17, 18 (Mont.

 1983). Put another way, assumption of risk evaluates “[w]hat the victim actually

 knew.” Patch, 257 P.3d at 249.

        The subjective standard makes assumption of risk differ from the regular

 contributory negligence, which, again, Montana law prohibits in strict products

 liability cases. Courts evaluate contributory negligence under “the objective

 ‘reasonable person’ standard.” Lutz, 884 P.2d at 461. Due to these different

 standards, a plaintiff be contributorily negligent, but nonetheless fail to satisfy the

                                            4
        Case 4:18-cv-00082-BMM Document 69 Filed 08/24/20 Page 5 of 9



elements for assumption of risk. See id. at 461-62. The Montana Supreme Court

has recognized that allowing evidence of contributory negligence that fails to speak

to subjective knowledge “undermine[s] . . . efforts to ensure that what remains at

issue in products liability cases is not the conduct of the ‘reasonable person,’ but”

the product itself. Id. at 462.

       MDU’s claim for assumption of risk fails to satisfy the first element of

assumption of risk. MDU’s claim fails because MDU conflates knowledge of

danger generally with knowledge of the particular danger of these circumstances.

MDU states that a “significant amount of odorized gas flowed into” Alexander’s

home,” “the flow levels . . . were due to a hole in the steel gas tubing,” and “the

hole was caused by human application of a hand-tool.” (See Doc. 51 at 13.) All of

these facts may be circumstantial evidence as to whether there existed there was an

“open and obvious” gas leak or whether Alexander possessed actual knowledge of

a gas leak, but assumption of the risk requires more. Specifically, it requires that

Alexander not only knew there was a gas leak, or that the gas leak was open and

obvious, but that Alexander knew of the danger stemming from the gas leak, or

that the danger from the gas leak was open and obvious. As MDU acknowledges,

most gas leaks “occurring in a home are small.” (Schoepp Declaration, Doc. 34-3 ¶

25.) And MDU has no evidence that even if Alexander knew of the gas leak or




                                          5
        Case 4:18-cv-00082-BMM Document 69 Filed 08/24/20 Page 6 of 9



even if that gas leak was open and obvious, Alexander knew the danger this

particular gas leak posed to him and his health.

      Patch illustrates the difference between danger in the general sense

compared to danger specific to the incident at issue. There, the plaintiff died after

having been struck in the head by a batted ball while pitching in a baseball game.

Patch, 257 P.2d at 390. The defendant argued that plaintiff “had been hit by batted

balls before, he knew he could be hit, and therefore assumed the risk when he

continued playing baseball.” Id. The Montana Supreme Court rejected this

argument because the defendant offered no proof that the plaintiff knew of the

particular danger posed by the specific product:

             Assumption of the risk was not applicable here because
             there is no evidence that Brandon actually knew he would
             be seriously injured or killed when pitching to a batter
             using one of H & B's model CB–13 aluminum bats. In
             other words, H & B failed to show that Brandon was aware
             of the enhanced risks associated with the model CB–13
             aluminum bat, and, knowing that, he voluntarily
             proceeded to pitch to a batter using that bat.

Id.
      MDU offers similar proof. The decedent in Patch knew that the bat existed,

and he knew generally of the dangers of the batter hitting him with a ball. The

Montana Supreme Court declined to allow assumption of risk under those general

circumstances. This distinction focuses on the whole point of this litigation: even if

a person sees the hole in the pipe, or accidentally caused the hole in the pipe, how

                                          6
          Case 4:18-cv-00082-BMM Document 69 Filed 08/24/20 Page 7 of 9



  is that person supposed to tell that this particular leak would put their life in

  danger? How must the average person determine the difference between a life-

  threatening gas leak and a non-threatening gas leak? In Patch, how would the

  plaintiff know the difference between the bat that caused his death and any other

  type of bat? The defendant could not answer that question in Patch, and MDU also

  cannot answer those questions. MDU cannot succeed on its assumption of risk

  claim at this juncture. Patch, 257 P.2d at 390.

         Alternatively, MDU fails to satisfy the second element. The second element

  of assumption of risk defense requires that the plaintiff unreasonably made use of

  the product and was injured by the unreasonable use. Lutz, 884 P.2d at 461. MDU

  fails to offer any direct or circumstantial evidence that Alexander used the gas. The

  Court has before it only evidence only that Alexander’s home exploded. (Doc. 40-

  1 at 5.) No evidence exists that demonstrates that Alexander’s use of the gas

  caused the explosion. No assumption exists that Alexander made unreasonable use

  of the gas because no evidence in the record reveals that Alexander used the gas.

  MDU fails to meet the second element of assumption of risk defense. See Lutz, 884

  P.2d at 461.

II.   Alexander has failed to plead a claim for breach of implied warranties.

         Montana largely has adopted the Uniform Commercial Code (“UCC”).

  Montana Code Annotated § 30-2-316 addresses the implied warranty of


                                              7
        Case 4:18-cv-00082-BMM Document 69 Filed 08/24/20 Page 8 of 9



merchantability. It states that “a warranty that goods shall be merchantable is

implied in a contract for their sale if the seller is a merchant with respect to goods

of that kind.” Id. § 30-2-316(1). Goods prove merchantable when “fit for the

ordinary purpose for which such goods are used.” Winters, 654 F. Supp. 2d at

1183; Streich v. Hilton-Davis, 692 P.2d 440, 448 (1984). Goods fail to prove

merchantable “if in their ordinary use, the goods cause damage to the property to

which they are applied or harm to the person using them.” Rothing v. Kallestad,

159 P.3d 222, 202 (Mont. 2007).

      Alexander claims to have pled adequately a claim for breach of implied

warranty as related to MDU’s gas. This argument fails. The complaint makes no

mention of a warranty as related to MDU’s gas. Alexander instead continuously

discusses the “sale and delivery of gas.” (Doc. 1 at 10-11.) Nothing in the

complaint discusses the gas specifically or any implied warranty for the gas. To

read the complaint any other way distorts its plain meaning.

      Further, any claim that MDU breached its warrant as related to the sale and

delivery of gas must be dismissed. Alexander made no effort in his response to the

motion to dismiss to defend its breach of implied warranty claim on these grounds.

“A party abandons an issue it has a full and fair opportunity to ventilate its views

with respect to an issue and instead chooses a position that removes the issue from




                                           8
         Case 4:18-cv-00082-BMM Document 69 Filed 08/24/20 Page 9 of 9



the case.” BankAmerica Pension Plan v. McMath, 206 F.3d 821, 826 (9th Cir.

2000).

                                      ORDER

             Accordingly, IT IS HEREBY ORDERED that Defendant Montana-

Dakota Utilities Motion to Dismiss on the Pleadings (Doc. 28) is GRANTED, IN

PART. The motion is granted such that Plaintiffs may not bring a claim for breach

of implied warranty. The rest of the motion remains pending.

      IT IS FURTHER ORDERED that Alexander’s Motion for Partial

Summary Judgement (Doc. 35) is GRANTED, IN PART. The motion is granted

such that MDU may not proceed to trial with an assumption of risk defense. The

rest of the motion remains pending.

      DATED this 24th day of August, 2020




                                        9
